DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of the CPA Received
The request filed on December 15, 2020 for a Continue Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent design patent application No. 29/657,806 is acceptable and a CPA has been established. The examiner has reviewed the CPA based on the replacement drawing disclosure filed on September 24, 2020, as noted on the CPA filing form, as well as the replacement specification filed on February 6, 2020 and the original specification filed on July 25, 2018. An action on the CPA follows. 
The new matter issues included as part of the final rejection under 35 USC 112 paragraph (a) that was included in the previous Office Action supplied on June 15, 2020 has been carefully reconsidered in view of applicant’s filed CPA. The issues of new matter noted in the previous Office Action have since been withdrawn as the replacement drawing disclosure supplied on September 24, 2020 does not include the same new matter issues. 
However, the replacement drawing disclosure filed on September 24, 2020 that is relied on as part of the filed CPA introduces new matter for which there is not antecedent basis when compared to the original disclosure. Thus, a new final rejection under 35 USC 112 paragraph (a) is put forward, and because it was necessitated by applicant’s amendment, the rejection is made FINAL. In addition, the replacement drawing disclosure filed on September 24, 2020 includes objectionable new matter under 35 USC 132. 
Objectionable New Matter under 35 USC 132
The replacement drawing disclosure filed on September 24, 2020 is objected to under 35 USC 132 and 37 CFR 1.121 as introducing new matter. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the amended subject matter at the time the application was filed. See In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).

Applicant may attempt to overcome these issues by amending the placement and appearance of the snap button defined by broken lines in replacement FIGS. 6 and 12 to be consistent with the placement and appearance of the snap button supported in FIGS. 6 and 12 of the original drawing disclosure. 

    PNG
    media_image1.png
    867
    1169
    media_image1.png
    Greyscale

Final Rejection under 35 USC 112 paragraph (a)
The claim is FINALLY rejected under 35 USC 112 paragraph (a) as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support in the original disclosure for the following changes portrayed in the replacement drawing disclosure. 
1) There is no support in the change in the brim thickness of the knitted hat now portrayed in replacement FIGS. 6 and 12 of the drawing disclosure when compared to the original drawing disclosure. Specifically, the brim is narrower in thickness in the replacement drawing disclosure when compared to the original drawing disclosure. The brim of the knitted hat appeared wider along the bottom edge as supported in view of FIGS. 6 and 12 of the original drawing disclosure. 
Applicant may attempt to overcome this issue by illustrating the thickness of the knitted hat brim in replacement FIGS. 6 and 12 to be consistent with the thickness as disclosed in FIGS. 6 and 12 of the original drawing disclosure. 

    PNG
    media_image2.png
    871
    1178
    media_image2.png
    Greyscale

2) There is no support in the appearance of the knitted structure of the knitted hat as it anchors to the snap button portrayed in the exploded view of replacement FIG. 11 when compared to the original drawing disclosure. This is because the original disclosure does not 
Applicant may attempt to overcome this issue by canceling FIG. 11 from the disclosure as any changes to portray the knitting structure around the snap button in replacement FIG. 11 most likely will result in new matter issues under 35 USC 112 paragraph (a), and / or a final rejection issues under 35 USC 112 paragraphs (a) and (b) for an indefinite disclosure. 

    PNG
    media_image3.png
    851
    1040
    media_image3.png
    Greyscale

Requirements for Filing Corrected Drawing Sheets
If applicant chooses to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 USC 112(a). It must be apparent that applicant was in possession of the amended design at the time of original filing. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the drawing sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement drawing sheet, and where necessary, the remaining figures must be renumbered and appropriate changes must be made to the corresponding figure description(s) for consistency.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).  
A response is required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Conclusion
This is a CPA of applicant’s earlier Application No. 29/657,806. All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under  37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jasmine Mlinarcik whose telephone number is (571)270-0206. The Examiner can normally be reached on Monday – Friday, 8am – 4pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor Lilyana Bekic can be reached at 571-272-7425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using    a USPTO supplied web-based collaboration tool. Should an interview request be desired, Examiner kindly asks for a minimum notice of at least seven business days prior from the proposed interview. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JASMINE MLINARCIK/Examiner, Art Unit 2921